UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                             ___________

                                      No. 08-1945
                                      ___________

                                   WAYNE COOMBS,
                                                             Appellant

                                            v.

              DAVID DIGUGLIELMO; THE DISTRICT ATTORNEY OF
                      THE COUNTY OF PHILADELPHIA;
                          THE ATTORNEY GENERAL
                      OF THE STATE OF PENNSYLVANIA

                      ____________________________________


                          On Appeal from the Judgment of the
                               United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 2-04-cv-01841)
                       District Judge: Honorable Cynthia M. Rufe

                      Submitted Pursuant to Third Circuit LAR 31.1
                                    October 2, 2009

      Before: McKEE, Chief Judge, CHAGARES, and NYGAARD, Circuit Judges


                  ORDER AMENDING OPINION AND JUDGMENT


       As it appears that the opinion and judgment entered in the above matter on July

30, 2010, contained typographical errors, it is hereby

       ORDERED that the opinion and judgment are amended to reflect the correct case

number of the underlying action, and the judgment is further amended to reflect the
correct date of the judgment of the Eastern District of Pennsylvania. An amended

mandate will issue forthwith.



For the Court,



Marcia M. Waldron, Clerk


Date: December 16, 2010